                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                    FORT WORTH DIVISION

KEVIN VANOVER,                                      §
                          Petitioner,               §
                                                    §
V.                                                  §       Civil Action No. 4:19-CV-177-O
                                                    §
ERIC WILSON, Warden,                                §
FMC-Fort Worth,                                     §
                 Respondent.                        §

                                    OPINION AND ORDER

        Before the Court is a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 filed

by Petitioner, Kevin Vanover, a federal prisoner who was confined at the FMC- Fort Worth, against

Eric Wilson, warden of FMC-Fort Worth, Respondent.1 After considering the pleadings and relief

sought by Petitioner, the Court has concluded that the petition should be dismissed as moot, in part,

and denied, in part.

I. BACKGROUND

        Petitioner is serving a total term of 70 months’ imprisonment for his convictions in the

Western district of North Carolina for possession with intent to manufacture marijuana, aiding and

abetting; possession of a firearm by a convicted felon; and possession of an unregistered firearm.

Resp’t’s App. 2, ECF No. 9. In this petition, filed in February 2019, Petitioner complains that, as

required by the Bureau of Prisons’s (BOP) policies and regulations, he was never given the written

report of the disciplinary hearing officer (DHO) with respect to a 2016 disciplinary proceeding

conducted at FCI-Edgefield in South Carolina and the resultant sanctions, including the loss of 27

days of accrued good conduct time, and the report is not in his inmate central file. Pet. 3-5, doc. 1.


        1
        According to the Bureau of Prisons’s website, Petitioner is now confined at FCI-Manchester in
Manchester, Kentucky.
He seeks the following relief:

            ÷   removal of all references to the disciplinary incident from his prison record in
                SENTRY;
        ÷       reinstatement of his 27 days of lost good conduct time;
        ÷       his “security and classification score” re-scored without the incident report; and
        ÷       any other relief that the Court deems necessary.

Id. at 7.

II. DISCUSSION

        Petitioner was charged in Incident Report No. 3035806 with assaulting another inmate

without serious injury, a code 224 violation. Resp’t’s App. 1, ECF No. 9. Following a disciplinary

hearing in September 2017, the DHO found Petitioner had committed the prohibited act. Id. His

sanctions included disallowance of 27 days of good conduct time. Id. Respondent has provided the

declaration of DHO Willie Davis confirming that on April 10, 2019, he reexamined the incident,

found that there was insufficient evidence to support the previous finding, restored Petitioner’s good

conduct time, and expunged the incident report from Petitioner’s prison record. Id. Respondent

asserts that the petition has, thus, been rendered moot as to Petitioner’s request for removal of the

disciplinary incident from his prison record in SENTRY and reinstatement of his 27 days of lost

good conduct time. Resp’t’s Resp. 1-3, ECF No. 8. The Court agrees. Because there is no longer any

relief for the Court to award in these respects, the petition is rendered moot and will be dismissed.

        As to Petitioner’s request for re-scoring of his “security and classification score,” Respondent

asserts that the claim is not cognizable under § 2241 or should be dismissed because Petitioner has

not exhausted his administrative remedies with the Bureau of Prisons (BOP). Id. at 3-5. In his

declaration, Willie Davis confirms that Petitioner has not filed any administrative remedies related

to his custody classification or security level. Resp’t’s App. 3, ECF No. 9. See Fuller v. Rich, 11 F.3d


                                                   2
61, 62 (5th Cir. 1994) (holding that a § 2241 petitioner must exhaust his administrative remedies);

United States v. Cleto, 956 F.2d 83, 84 (5th Cir. 1992) (holding that exhaustion of administrative

remedies is a prerequisite to § 2241 relief). Petitioner has since been transferred to FCI-Manchester,

a medium security institution with an adjacent minimum security camp. To the extent his security

and classification level has not already been updated, the claim is unexhausted and Petitioner has not

establish his failure to exhaust his administrative remedies should be excused. Nevertheless, no

constitutional issue is raised. Decisions regarding classification and designation of inmates to a

particular prison facility are vested within the BOP. See 18 U.S.C. § 3621(b). A federal prisoner has

no protected liberty interest in his classification level or his assigned facility. Harper v. Showers, 174

F.3d 716, 719 (5th Cir. 1999). Thus, in this respect, the petition will be denied.

III. CONCLUSION

        For the reasons discussed, Petitioner’s petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2241 is DISMISSED as moot, in part, and DENIED, in part. A certificate of appealability

is also DENIED. Because it does not appear that Petitioner has notified the clerk of Court of his new

address, the clerk is directed to send a copy of this Opinion and Order and the Final Judgment to

Petitioner at his address of record and to P.O. Box 4000, Manchester, KY 40962.

        SO ORDERED on this 12th day of November, 2019.



                                                        _____________________________________
                                                        Reed O’Connor
                                                        UNITED STATES DISTRICT JUDGE




                                                    3
